United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-615
Issued: October 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant filed a timely appeal from the November 26, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating her
compensation and denying her request for authorization for surgery. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation effective August 17, 2010 on the grounds that she had no residuals of her
August 26, 2006 employment injury after that date; and (2) whether OWCP properly denied
appellant’s request for authorization for bilateral knee surgery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on August 26, 2006 appellant, then a 47-year-old letter carrier,
sustained injury when she was chased by a dog at work and twisted her left knee. It initially
accepted that she sustained internal derangement of her left knee, aggravation of preexisting
chondromalacia of her left patella and acute sprain and strain of the medial collateral ligament of
her left knee. Appellant received wage-loss compensation for periods of disability.2 On
October 9, 2007 Dr. Sanford A. Ratzan, an attending Board-certified orthopedic surgeon,
performed arthroscopic surgery on the left knee, including partial medial and lateral
meniscectomy, intra-articular shaving, partial chondroplasty of the medial condyle, medial
plateau and lateral plateau, partial abrasion arthroplasty of the medial condyle and partial
synovectomy. The procedures were authorized by OWCP.
In an April 9, 2008 report, Dr. Ratzan determined that appellant’s right knee symptoms
were consequential to her left knee derangement and therefore causally related to the August 26,
2006 injury. He based his opinion on her history, no intervening injury to the right knee, a
negative history of specific right knee injury and the present difficulty with her left knee.
Dr. Ratzan stated that it was not uncommon for a patient to develop post-traumatic
chondromalacia and meniscal changes secondary to increasing stress on a knee when the
opposite lower extremity was involved. He requested that OWCP accept appellant’s claim for
her right knee.
On May 17, 2008 Dr. Andrew A. Merola, a Board-certified orthopedic surgeon serving as
an OWCP medical adviser, reviewed appellant’s medical records. He agreed with Dr. Ratzan
that additional conditions should be accepted. On June 30, 2008 OWCP accepted derangement
of the anterior horn of the medial meniscus of the right knee and unspecified internal
derangement of both knees.
On August 19, 2008 Dr. Ratzan performed arthroscopic surgery on appellant’s right knee,
including partial medial and lateral meniscectomy, intra-articular shaving, partial chondroplasty
of the medial condyle, medial plateau and lateral condyle, partial abrasion arthroplasty of the
medial condyle, anterior and cruciate ligament debridement and partial synovectomy. The
procedures were authorized by OWCP.
In an October 20, 2008 report, Dr. Ratzan stated that appellant reported having difficulty
in her right knee “only mildly” but still had decreased extension, tenderness along the
anteromedial condyle with evidence of post-traumatic changes. Examination of appellant’s left
knee showed effusion, loss of 10 degrees of extension and increasing varus deformity and pain.
Standing x-rays of both knees taken on October 20, 2008 showed severe loss of medial
compartments with early varus deformity consistent with post-traumatic degenerative change.
Dr. Ratzan posited that appellant was a candidate for joint replacement of her left knee. He
recommended that she receive an intra-articular steroid shot in her left knee for severe pain and,
if her condition did not improve on follow-up examination, that a request be made for
authorization for joint replacement of her left knee. Dr. Ratzan stated that appellant had severe
disability in both knees and was not able to perform the usual duties of her regular job as a letter
2

Appellant had prior left knee surgery in 2005 at which time there was evidence of meniscal tears and
chondromalacia.

2

carrier. Appellant could perform sedentary work which only required standing for short periods
with no significant bending, stooping or carrying.
In December 2008 appellant requested authorization for total replacement surgery for her
left knee. In reports dated between November 2008 and March 2009, Dr. Ratzan advised that
she exhibited pain and stiffness in both knees and required total replacement surgery for her left
knee due to post-traumatic degenerative changes. He determined that appellant was totally
disabled from work due to her work-related conditions. In April 2009 Dr. Ratzan also
recommended total replacement for her right knee and authorization was requested for this
surgery.
OWCP referred appellant to Dr. Sanford Wert, a Board-certified orthopedic surgeon, for
a second opinion examination on the extent and nature of her disability. In a July 20, 2009
report, Dr. Wert noted that appellant complained of left knee pain associated with cracking and
buckling but did not complain of pain with respect to her right knee. Physical examination
revealed tenderness in the medial and lateral aspects and a positive McMurray test in the left
knee. Dr. West diagnosed aggravation of the preexisting left knee injury and surgery,
aggravation of preexisting degenerative changes of the left knee, status post arthroscopy of the
left knee and derangement of the left knee. He stated “no” in response to the question, “Has the
injury-related condition resolved and has the claimant reached status quo ante in regard to the
accepted conditions?” Dr. Wert found that appellant was able to work in a sedentary, light-duty
position for eight hours per day.
OWCP determined that a conflict in medical opinion arose between Dr. Ratzan, and
Dr. Wert regarding the extent and nature of appellant’s disability. In order to resolve the
conflict, it referred appellant, pursuant to section 8123(a) of FECA, to Dr. William Healy, a
Board-certified orthopedic surgeon, for an impartial medical examination. The September 21,
2009 statement of accepted facts provided to Dr. Healy advised that appellant’s accepted
conditions were unspecified internal derangement of her left knee, chondromalacia of her left
patella and sprain and strain of the medial collateral ligament of her left knee.
In a December 2, 2009 report, Dr. Healy described appellant’s factual and medical
history and indicated that the accepted conditions due to her August 26, 2006 employment injury
were unspecified internal derangement of her left knee, chondromalacia of her left patella and
sprain and strain of the medial collateral ligament of her left knee. On physical examination of
both knees, Dr. Healy noted that there was moderate effusion in both knees without evidence of
instability in the anteroposterior plane or varus or valgus stress. The Lachman, McMurray and
Apley tests were negative and there was no medial or lateral joint line tenderness bilaterally.
Dr. Healy indicated that there was positive tenderness over the medial and lateral facets of both
patellae and positive patellofemoral crepitations in both knees. There was positive crepitation in
the medial and lateral femoral condyles bilaterally. Dr. Healy stated that, if the history as taken
was correct, appellant may have sustained a twisting injury to her left knee as a result of being
chased by the dog while working as a letter carrier. Appellant may have sustained a strain to the
knee that should have gone on to a full and maximal recovery. She may have aggravated a
significant preexistent arthritic process to the left knee. Dr. Healy did not find that her injury
was a direct cause of the arthritic changes. Appellant had significant preexisting Grade 4
degenerative changes which were treated with arthroscopic intervention to her left knee.
Dr. Healy stated, “As far as the right knee is concerned, the patient as well has significant
degenerative changes. I do not feel that this was caused by the accident in question.”
3

Dr. Healy stated that appellant had preexisting significant arthritic changes to both knees
and had prior nonoperative and operative management for arthritic process to her left knee. He
indicated that he felt that the August 26, 2006 injury caused a strain to appellant’s left knee that
aggravated her preexisting arthritic changes. Dr. Healy noted that appellant did not show any
evidence of a sprain or medial collateral ligament injury to the knee and that her diagnosis was
not unspecified internal derangement and/or chondromalacia of the patella. He indicated that
appellant did have osteoarthritis of the left knee that preexisted the August 26, 2006 accident.
Dr. Healy noted that appellant was disabled, but stated that this disability was not “directly
related” to the accident of August 26, 2006. He stated, “I do not find her findings to the right
knee at all related to the accident on August 26, 2006.” Dr. Healy indicated that appellant’s
suffered a temporary aggravation of the preexisting arthritic process in her left knee and she now
was left with her preexisting arthritic process that had progressed over the years. He stated:
“I do believe that the patient would benefit from bilateral total knee arthroplasties.
I do find that this treatment is necessary and appropriate at this time. I do not find
that right total knee replacement is at all related to the August 26, 2006 work
accident…. [T]he patient bad a temporary aggravation from her preexistent
arthritic process caused by this strain/sprain of her left knee. At this point, I think
the patient, regardless of the accident on August 26, 2006, would have gone on to
a total knee replacement.”
In a March 8, 2010 decision, OWCP denied appellant’s request for authorization for
bilateral total knee replacement surgery finding it was not necessary for treatment of a workrelated condition. It found that the weight of the medical evidence with respect to appellant’s
need for surgery for a work-related condition rested with the well-rationalized opinion of
Dr. Healy, the impartial medical specialist.
In a July 15, 2010 letter, OWCP advised appellant that it proposed to terminate her wageloss compensation and medical benefits based on the December 2, 2009 report of Dr. Healy, the
impartial medical specialist. It informed her that she had 30 days from the date of the letter to
submit evidence and argument contesting the proposed termination.
In a July 20, 2010, appellant, through counsel, requested reconsideration of her claim.
She contended that the opinion of Dr. Healy was not based on a complete and accurate history
because he did not acknowledge her work-related right knee injuries.
In a July 29, 2010 report, Dr. Ratzan stated that appellant’s left knee showed evidence of
degenerative changes with 10 degrees decreased extension, persistent effusion, swelling and pain
upon motion. Appellant’s right knee showed degenerative changes with 20 degrees decreased
extension, effusion and pain upon motion. Dr. Ratzan indicated that appellant required joint
replacements to be done in both knees and posited that the need for this surgery was due to
conditions related to the August 26, 2006 employment injury. Appellant was totally disabled due
to her work-related knee conditions.
In an August 17, 2010 decision, OWCP terminated appellant’s compensation effective
August 17, 2010 based on the December 2, 2009 report of Dr. Healy.
On August 26, 2010 appellant requested reconsideration and submitted an August 9, 2010
report in which Dr. Ratzan stated that he disagreed with Dr. Healy’s stated belief that she would
4

have progressed to her present state and needed knee joint replacement even in the absence of
her August 26, 2006 employment injury. Dr. Ratzan indicated that appellant had limited
degenerative changes in her left knee and none in her right knee prior to August 26, 2006 and
posited that the August 26, 2006 injury aggravated the preexisting degeneration in her left knee
and started the degenerative process in her right knee.
In a November 26, 2010 decision, OWCP affirmed its March 8 and August 17, 2010
decisions thereby affirming both the surgery authorization and termination of compensation
issues.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.3 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”6 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS -- ISSUE 1
OWCP properly determined that there was a conflict in the medical opinion between
Dr. Ratzan, appellant’s attending Board-certified orthopedic surgeon, and Dr. Wert, a Boardcertified orthopedic surgeon acting as an OWCP referral physician, regarding the extent and
nature of her disability.8 In order to resolve the conflict, OWCP properly referred appellant,
pursuant to section 8123(a) of FECA, to Dr. Healy, a Board-certified orthopedic surgeon, for an
impartial medical examination and an opinion on the matter.9 OWCP terminated appellant’s

3

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

5 U.S.C. § 8123(a).

7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

8

In periodic reports dated between late 2008 and early 2009, Dr. Ratzan determined that appellant was totally
disabled from work due to her work-related conditions. In contrast, Dr. Wert indicated in a July 17, 2009 report that
she was able to work in a sedentary, light-duty position for eight hours per day.
9

See supra note 5 and accompanying text.

5

wage-loss compensation and medical benefits effective August 17, 2010 based on the
December 2, 2009 report of Dr. Healy.
The Board finds that the opinion of Dr. Healy is not sufficiently well rationalized to
represent the weight of the medical evidence with respect to the question of whether appellant
continued to have wage loss and a need for medical benefits due to residuals of her August 26,
2006 employment injury.
The Board finds that the December 6, 2009 report of Dr. Healy is of limited probative
value regarding the termination of appellant’s compensation because his opinion was not based
on a complete and accurate factual and medical history. Dr. Healy noted that it had been
accepted that she sustained work-related unspecified internal derangement of her left knee,
chondromalacia of her left patella and sprain and strain of the medial collateral ligament of her
left knee. The state of accepted facts failed to note acceptance of appellant’s right knee
condition and Dr. Healy failed to acknowledge that she sustained any work-related right knee
injuries. OWCP accepted derangement of the anterior horn of the medial meniscus and internal
derangement of the right knee.10
In a December 6, 2009 report, Dr. Healy found that appellant had essentially the same
findings in both knees, including moderate effusion, positive tenderness over the medial and
lateral facets of the patellae, positive patellofemoral crepitation and positive crepitation in the
medial and lateral femoral condyles. He stated that the medical condition of her knees was
sufficiently serious to recommend that she have total joint replacement surgery in both knees;
however, he noted, “I do not find her findings to the right knee at all related to the accident on
August 26, 2006.” This opinion is premised on Dr. Healy’s incorrect belief that appellant had
not sustained any work-related injuries to her right knee. Therefore, Dr. Healy did not provide
any detailed explanation for why he felt she had no work-related residuals in her right knee.
With respect to the left knee, he provided an opinion that appellant had only sustained a
temporary aggravation of a preexisting arthritic condition. OWCP accepted that she sustained
internal derangement of her left knee, aggravation of preexisting chondromalacia of her left
patella, and acute sprain and strain of the medial collateral ligament of her left knee. Dr. Healy
provided a conclusory statement that the aggravation of appellant’s chondromalacia had ceased
and that there were no signs of internal derangement or a sprain and strain of the medial
collateral ligament. However, he did not adequately explain what specific findings on physical
examination and diagnostic testing led him to reach this conclusion.
For these reasons, the December 2, 2009 report of Dr. Healy is not sufficiently well
rationalized to support the termination of appellant’s compensation as of August 17, 2010.
LEGAL PRECEDENT -- ISSUE 2
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
10

In the September 21, 2009 statement of accepted facts provided to Dr. Healy, OWCP failed to list all of
appellant’s accepted employment injuries.

6

the monthly compensation.”11 In order to be entitled to reimbursement of medical expenses,
appellant has the burden of establishing that the expenditures were incurred for treatment of the
effects of an employment-related injury or condition.12 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.13
ANALYSIS -- ISSUE 1
OWCP based its denial of appellant’s request for authorization for total joint replacement
surgery in both knees on the December 2, 2009 report of Dr. Healy, the impartial medical
specialist. The Board notes, however, that the December 2, 2009 report of Dr. Healy is of
limited probative value with respect to her need for bilateral knee surgery. In his report,
Dr. Healy stated that appellant would benefit from bilateral total knee arthroplasties, but posited
that the need for a right knee replacement was not at all related to the August 26, 2006 work
injury and that she would have required a left knee replacement even in the absence of the
August 26, 2006 injury which only temporarily aggravated her left knee condition. For the
reasons explained above, his report is of limited probative due to the fact it was not based on a
complete and accurate factual and medical history. Dr. Healy failed to acknowledge all of
appellant’s accepted employment injuries. In particular, with regard to the right knee, he failed
to acknowledge that she sustained any work-related injury when in fact it was accepted that he
sustained derangement of the anterior horn of the medial meniscus and internal derangement of
the right knee. In addition, Dr. Healy did not adequately explain why appellant did not continue
to have work-related conditions requiring surgery, including those related to internal
derangement and to aggravation of preexisting arthritis. For these reasons, his December 2,
2009 report does not, by itself, provide an adequate basis to determine that appellant’s request
for authorization for bilateral knee surgery should be denied.
The Board notes that the record also contains October 20, 2008 and July 29 and
August 9, 2010 reports in which Dr. Ratzan explained that appellant needed total joint
replacement surgery in both knees and that residuals of her August 26, 2006 contributed to this
need for surgery.14 Because OWCP focused on the December 2, 2009 report of Dr. Healy in its
determination that appellant’s request for bilateral knee surgery should not be authorized, it
failed to evaluate the other relevant medical evidence of record, including the reports of
Dr. Ratzan, in making its determination regarding her request for authorization for surgery.
The Board finds, therefore, that the case should be remanded to OWCP for further
consideration of appellant’s request for authorization for total joint replacement surgery in both
knees, to include consideration of all the relevant medical evidence. After such development as
it deems necessary, OWCP should issue an appropriate decision regarding her request for
authorization for bilateral knee surgery.

11

5 U.S.C. § 8103.

12

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

13

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

14

On October 9, 2007 Dr. Ratzan performed extensive left knee surgery on appellant and, on August 19, 2008, he
performed extensive right knee surgery.

7

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective August 17, 2010 on the grounds that she had no residuals of her
August 26, 2006 employment injury after that date. The Board further finds that the case is not
in posture for decision regarding whether OWCP properly denied her request for authorization
for bilateral knee surgery and the case is remanded to OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2010 decision of the Office of
Workers’ Compensation Programs is reversed with respect to the termination issue. The
November 26, 2010 decision is set aside with respect to appellant’s request for authorization for
surgery and the case is remanded to OWCP for further proceedings consistent with this decision
of the Board.
Issued: October 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

